Order entered October 28, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00110-CV

                   PRASHANT PRABHULKAR, Appellant

                                        V.

                PROGRESSIVE AUTO INSURANCE, Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-03030-2018

                                     ORDER

      Before the Court is appellant’s October 26, 2020 second motion for an

extension of time to file his brief on the merits and appellee’s response opposing

the motion. We GRANT the motion and extend the time to November 10, 2020.

We caution appellant that further extension requests will be strongly disfavored.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE